     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 1 of 29




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

STATE OF MISSISSIPPI ex rel.
JIM HOOD, ATTORNEY GENERAL OF
THE STATE OF MISSISSIPPI,

           Plaintiff,
                                        CASE NO. 3:19-cv-353-HTW-LRA
v.

CREDIT ACCEPTANCE CORPORATION

           Defendant.

 PLAINTIFF STATE OF MISSISSIPPI’S MEMORANDUM OF LAW IN OPPOSITION
      TO CREDIT ACCEPTANCE CORPORATION’S MOTION TO DISMISS
         Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 2 of 29




                                                    TABLE OF CONTENTS

STATEMENT OF FACTS ............................................................................................................. 1

THE STATE’S MOTION TO REMAND ...................................................................................... 6

LEGAL STANDARD ..................................................................................................................... 7

ARGUMENT .................................................................................................................................. 8

I.        CREDIT ACCEPTANCE, LIKE OTHER COMPANIES THAT DO BUSINESS IN
          MISSISSIPPI, MUST COMPLY WITH THE MISSISSIPPI CONSUMER
          PROTECTION ACT ........................................................................................................... 8

          A.         The MCPA Is a Broad, Remedial Statute That Regulates Credit Acceptance’s
                     Conduct in Mississippi............................................................................................ 9

          B.         Conduct That Violates Other Laws Can Serve As Guidance of Violations of the
                     MCPA, and Credit Acceptance’s Conduct Violates Other Laws ......................... 10

          C.         The MCPA Can Also Require Additional Consumer Protections on Top of Laws
                     ............................................................................................................................... 13

II.       THE COMPLAINT ALLEGES A VIABLE CLAIM AGAINST CREDIT
          ACCEPTANCE ................................................................................................................ 15

          A.         The MCPA Applies to Lending and Debt Collection ........................................... 15

          B.         Credit Acceptance Itself Engaged in Misconduct ................................................. 19

          C.         Credit Acceptance Only Takes Issue With Three of the Multitude of Deceptive
                     Practices Alleged and Is Wrong ............................................................................ 20

          D.         Credit Acceptance Prevented Informed Consumer Choices By Misrepresentations,
                     Failures to Disclose, Concealment, and Predatory Practices ................................ 23

III.      THE INJUNCTION SOUGHT IS AUTHORIZED AND NOT A “PREREQUISITE” TO
          CIVIL PENALTIES UNDER THE MCPA ...................................................................... 24

CONCLUSION ............................................................................................................................. 25
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 3 of 29




       Plaintiff, the State of Mississippi, by its Attorney General, Jim Hood (“State”), hereby

submits its opposition to Defendant Credit Acceptance Corporation’s (“Credit Acceptance” or

“CAC”) Motion to Dismiss, ECF 10. The State’s Complaint sufficiently alleges claims for

unfair and deceptive trade practices against Credit Acceptance under Sections 75-24-5(1) and 75-

24-5(2) of the Mississippi Consumer Protection Act (“MCPA”), Miss. Code Ann. §§ 75-24-1, et

seq. Accordingly, Credit Acceptance’s Motion must be denied.

                                   STATEMENT OF FACTS

       Credit Acceptance, a self-proclaimed “leader in the subprime auto finance industry,”

represents that it offers a second chance to credit-challenged car buyers. See Compl. ¶¶ 1, 5, 16-

20, ECF No. 1-1 (“Complaint”). Yet, its slogan, “We change lives!” and its representations that

Credit Acceptance can improve consumers’ credit distort the fact that Credit Acceptance’s risky,

unaffordable subprime auto loans change many lives for the worse by pushing consumers into

financial ruin. Id. For Mississippi loans originated between 2012 and 2015, Credit Acceptance

has a repossession rate of [data redacted1] and [data redacted] its loans are either delinquent or in

default. Id. Despite high default rates nationwide, Credit Acceptance continues to increase its

profits by millions of dollars a year because at every turn Credit Acceptance sets its system up to

reap excessive profits from subprime consumers. Id.

       Credit Acceptance’s patented business model maximizes Credit Acceptance’s

profitability and sets subprime consumers up to fail. Id. The patent for Credit Acceptance’s

credit processing system makes clear that it steers consumers to cars and loans that make the

most money for Credit Acceptance. See Compl. ¶ 21. Under Credit Acceptance’s model,



1
 The data is redacted because Credit Acceptance claims its data is “proprietary” and “trade
secret” which prohibits the State from sharing that information publicly. The State can provide
an unredacted copy for in camera review to the Court.
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 4 of 29




dealers buy their inventory low and price it very high to offset the risk of lending to subprime

consumers. See Compl. ¶¶ 1-5, 16-20, 21-38. Credit Acceptance’s model tiers sale prices so that

consumers with the poorest credit profiles receive the cheapest, lowest quality cars and pay the

highest sale price markups. Id. On top of that, Credit Acceptance incentivizes dealers to tack on

expensive ancillary products – described as “crap” by a Credit Acceptance former employee – to

further prey on Mississippi subprime consumers and increases the unaffordability of the loan.

See Compl. ¶¶ 39-52. Then, it charges high interest rates, frequently at or near the maximum

finance charge allowed under Mississippi law; the interest rates – not the gross markups on the

sale price of cars and ancillary products – are supposed to offset the credit risk presented by

poorer credit borrowers. See Compl. ¶¶ 53-56. Credit Acceptance reaps excessive profits from

Mississippi subprime consumers by squeezing as much money as it can out of them through

collections, repossession, and litigation, utilizing harassing and humiliating tactics. See Compl.

¶¶ 57-79.

       The State has alleged that Credit Acceptance violated Section 75-24-5(1) and Section

75-24-5(2) of the MCPA by engaging in deceptive trade practices, including, but not limited to:

       a.      Misrepresenting that Credit Acceptance changes consumers’ lives, when in fact,
               many Mississippi consumers’ lives are negatively impacted as a result of their
               Credit Acceptance loans;

       b.      Failing to disclose to Mississippi consumers that [data redacted] Mississippi
               consumers who do business with Credit Acceptance end up delinquent or in
               default on their Credit Acceptance loans;

       c.      Failing to disclose to Mississippi consumers that almost [data redacted] of
               Mississippi consumers who do business with Credit Acceptance have their cars
               repossessed;

       d.      Failing to disclose to Mississippi consumers their cars’ actual value, even when
               required by Credit Acceptance’s own contracts;




                                                 2
Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 5 of 29




e.    Failing to disclose to Mississippi consumers that the cars are often in poor
      condition;

f.    Failing to disclose to Mississippi consumers significant sale price markups on
      their cars;

g.    Failing to disclose to Mississippi consumers with the poorest credit that they are
      steered to the cheapest, lowest quality cars with the highest relative sale price
      markups;

h.    Steering Mississippi consumers only to the cars and financing packages that are
      most profitable to dealers and Credit Acceptance;

i.    Misrepresenting to Mississippi consumers that “the dealer will work with you to
      understand the type of vehicle you want, as well as work with your budget, to
      structure a contract that meets your needs” and the consumer “select[s] a vehicle
      that works for [the consumers’] needs and budget” when CAPS is set up so that
      the dealer presents to the consumer only those cars and financing packages that
      work for the dealers’ and Credit Acceptance’s needs and profits;

j.    Extending loans to Mississippi consumers with significantly inflated sale prices
      intended to offset the risk of lending to subprime consumers while also charging
      Mississippi consumers interest rates frequently at or near the maximum allowed
      under Mississippi law;

k.    Financing loans regardless of Mississippi consumer’s ability to repay, based on
      Credit Acceptance’s ability to repossess the collateral underlying the loan and its
      ability to profit from high sale prices and high interest rates despite defaults;

l.    Failing to disclose to Mississippi consumers that it makes loans regardless of the
      consumers’ ability to repay, based on its ability to repossess the collateral
      underlying the loan and its ability to profit from high sale prices and high interest
      rates despite default;

m.    Failing to disclose to Mississippi consumers the known and significant risk that
      they will default based on the layers of risk Credit Acceptance has introduced into
      its underwriting;

n.    Encouraging dealers to sell expensive ancillary products that it knows, or
      reasonably should know, may provide little or no benefit to Mississippi
      consumers;

o.    Failing to disclose to Mississippi consumers material information in contracts for
      ancillary products, including, but not limited to, information that is required by
      Mississippi law;


                                        3
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 6 of 29




       p.     Failing to clearly and conspicuously disclose to Mississippi consumers that: (1)
              [Vehicle Service Contracts (“VSCs”)] are not warranties and do not offer bumper-
              to bumper coverage comparable to new car warranties; (2) VSCs cover
              specifically defined parts and repairs; (3) VSCs have many restrictions and
              limitations, including that VSCs do not cover pre-existing issues, routine
              maintenance, or problems caused by normal wear and tear; and (4) VSCs require
              consumers to perform, and keep records to document, all maintenance and
              services recommended by the manufacturer;

       q.     Misrepresenting to Mississippi consumers that kill switches are not a condition of
              financing, when in fact, many consumers cannot obtain financing unless they
              agree to have a kill switch installed in their car;

       r.     Failing to disclose to Mississippi consumers that kill switches can be activated at
              any time or place; and

       s.     Misrepresenting to Mississippi consumers that Credit Acceptance will only
              repossess cars from consumers’ homes or where consumers’ cars are stored.

Compl. ¶¶ 82-87.

       In addition, the State has alleged that Credit Acceptance violated Section 75-24-5(1) and

Section 75-24-5(2) of the MCPA by engaging in unfair trade practices, including, but not limited

to:

              a.      Misrepresenting that Credit Acceptance changes consumers’ lives, when
                      in fact, many Mississippi consumers’ lives are negatively impacted as a
                      result of their Credit Acceptance loans;

              b.      Failing to disclose to Mississippi consumers that [data redacted],
                      Mississippi consumers who do business with Credit Acceptance end up
                      delinquent or in default on their Credit Acceptance loans;

              c.      Failing to disclose to Mississippi consumers that almost [data redacted] of
                      Mississippi consumers who do business with Credit Acceptance have their
                      cars repossessed;

              d.      Failing to disclose to Mississippi consumers’ their cars’ actual value, even
                      when required by Credit Acceptance’s own contracts;

              e.      Failing to disclose to Mississippi consumers significant sale price markups
                      on their cars;




                                                4
Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 7 of 29




      f.    Extending loans to Mississippi consumers with significantly inflated sale
            prices intended to offset the risk of lending to subprime consumers while
            also charging Mississippi consumers interest rates frequently at or near the
            maximum allowed under Mississippi law;

      g.    Failing to disclose to Mississippi consumers that the cars are often in poor
            condition;

      h.    Steering Mississippi consumers with the poorest credit to the cheapest,
            lowest quality cars with the highest relative sale price markups;

      i.    Failing to disclose to Mississippi consumers with the poorest credit that
            they are steered to the cheapest, lowest quality cars with the highest
            relative sale price markups;

      j.    Obscuring from Mississippi consumers their cars’ actual values;

      k.    Misrepresenting to Mississippi consumers that “the dealer will work with
            you to understand the type of vehicle you want, as well as work with your
            budget, to structure a contract that meets your needs” and the consumer
            “select[s] a vehicle that works for [the consumers’] needs and budget”
            when CAPS is set up so that the dealer presents to the consumer only
            those cars and financing packages that work for the dealers’ and Credit
            Acceptance’s needs and profits;

      l.    Extending loans to Mississippi consumers on terms they believe they can
            afford but which Credit Acceptance knows, or reasonably should know, a
            significant percentage will not be able to repay, as a result of low credit
            scores, low income, high loan-to-value ratios, and other underwriting
            risks;

      m.    Obscuring from Mississippi consumers the risks and lack of affordability
            of their loans by layering multiple underwriting risks on top of one another
            in the same loan;

      n.    Underwriting loans with regard to Credit Acceptance’s ability to profit
            from the loans even in the event of default, rather than Mississippi
            consumers’ ability to repay the loans in full;

      o.    Failing to disclose to Mississippi consumers that it makes loans regardless
            of the consumers’ ability to repay, based on its ability to repossess the
            collateral underlying the loan and its ability to profit from high sale prices
            and high interest rates despite default;




                                      5
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 8 of 29




              p.      Extending loans on terms that enable and encourage dealers to sell and
                      Mississippi consumers to buy, expensive ancillary products that may
                      provide little or no benefit to consumers;
              q.      Allowing dealers to omit material information in contracts for ancillary
                      products sold to Mississippi consumers, including, but not limited to,
                      information that is required by Mississippi law;

              r.      Failing to clearly and conspicuously disclose to Mississippi consumers
                      that: (1) VSCs are not warranties and do not offer bumper-to bumper
                      coverage comparable to new car warranties; (2) VSCs cover specifically
                      defined parts and repairs; (3) VSCs have many restrictions and limitations,
                      including that VSCs do not cover pre-existing issues, routine maintenance,
                      or problems caused by normal wear and tear; and (4) VSCs require
                      consumers to perform, and keep records to document, all maintenance and
                      services recommended by the manufacturer;

              s.      Engaging in aggressive and harassing debt collection, including making
                      multiple calls per day to Mississippi consumers who are behind on
                      payments, and calling third parties when the consumers cannot be reached;

              t.      Utilizing kill switches to harass Mississippi consumers;

              u.      Misrepresenting that kill switches are not a condition a financing, when in
                      fact, many Mississippi consumers cannot obtain financing unless they
                      agree to have a kill switch installed in their car;

              v.      Failing to disclose to Mississippi consumers that kill switches can be
                      activated at any time or place;

              w.      Repossessing cars and/or activating kill switches when Mississippi
                      consumers are away from home, leaving them stranded; and

              x.      Engaging in a pattern of using repossession agents who engage in illegal
                      practices.

Compl. ¶¶ 88-94.

                          THE STATE’S MOTION TO REMAND

       On April 23, 2019, the State brought an enforcement action in the public interest pursuant

to the Attorney General’s statutory and parens patriae authority against Credit Acceptance in the

Chancery Court of Hinds County, Mississippi. See Compl. ¶¶ 1-15. Credit Acceptance removed




                                                6
        Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 9 of 29




the instant matter to this Court, asserting federal-question jurisdiction under 28 U.S.C. § 1331,

on May 21, 2019. See Notice of Removal at 1, ECF No. 1.

         On June 20, 2019, the State filed its Motion to Remand and also seeks costs and fees

because Credit Acceptance’s removal is frivolous. See Mot. Remand at 1, ECF No. 14.

        The Court must first decide the State’s Motion to Remand. Credit Acceptance concedes

this in its Opposition to the State’s Motion to Remand. See Mem. Opp’n Mot. Remand at 11 n.2,

ECF No. 19. Absent subject matter jurisdiction, the Court cannot decide the merits of the State’s

case.

                                        LEGAL STANDARD

        Dismissal under Rule 12(b)(6) is not appropriate so long as the complaint contains

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “Factual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact)[.]” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citations omitted). The Court “must treat the complaint’s factual

allegations as true and must grant plaintiff ‘the benefit of all inferences that can be derived from

the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000).

        Contrary to Credit Acceptance’s assertion, the heightened pleading requirements of

Federal Rule of Civil Procedure 9(b) do not apply to claims under the MCPA. See Mem. Supp.

Mot. Dismiss at 7, ECF No., 11 (“Mot. Dismiss”). The Mississippi Supreme Court has

repeatedly held: “[F]raud is not required to establish a violation of the Mississippi Consumer



                                                    7
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 10 of 29




Protection Act. This makes a claim easier to prove, at least as relates to its deceptive nature,

under the Mississippi Consumer Protection Act.” Watson Lab., Inc. v. State, 241 So.3d 573, 589

(Miss. 2018) (citation omitted); see also In re Miss. Medicaid Pharm. Average Wholesale Price

Litig., 190 So.3d 829, 841 (Miss. 2015) (“Mississippi does not require a finding of fraud for an

act to be deemed unfair or deceptive, making our affirmance of the trial court’s judgment on this

issue even easier than affirming its finding of fraud above.”).

                                           ARGUMENT

I.     CREDIT ACCEPTANCE, LIKE OTHER COMPANIES THAT DO BUSINESS IN
       MISSISSIPPI, MUST COMPLY WITH THE MISSISSIPPI CONSUMER
       PROTECTION ACT

       Credit Acceptance’s main argument is that it is already regulated by other laws and thus

cannot be subject to any additional requirements under the MCPA. Rather than cite any support

for this argument – an argument that would not only gut all state consumer protection laws,

including the MCPA, but also allow every wrongdoer subject to more than one law to avoid

prosecution by claiming it is subject to another law – Credit Acceptance argues the Attorney

General is seeking to “legislate by lawsuit.”2 Mot. Dismiss at 2. It is worth noting that the

Attorney General’s parens patriae authority to sue, see Compl. ¶ 10, is established precisely

when “the injury is one that the State, if it could, would likely attempt to address through its

sovereign lawmaking powers.” Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458

U.S. 592, 607 (1982); see also Miss. ex. rel. Hood v. Entergy Miss., Inc., No. 3:08-CV-780-


2
  Credit Acceptance falsely represents the Attorney General has singled out the company for an
enforcement action. Mot. Dismiss at 1. The Attorney General’s authority clearly extends to
pursuing any defendant that has engaged in unfair and deceptive practices in violation of the
MCPA. Further, the Attorney General has a long history of going after predatory subprime
lending practices, including in the subprime mortgage crisis, and currently has a pending case
against Santander Consumer USA Inc., Miss. ex. rel. Hood v. Santander Consumer USA Inc.,
No. 25CH1:17-cv-00028 (Miss. Ch. Ct.), another subprime auto lender, in Mississippi state court
for unfair and deceptive subprime auto lending and collections practices.
                                                  8
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 11 of 29




CWR-LRA, 2019 WL 1433772, at *1-2 (S.D. Miss. Mar. 30, 2019); Hood ex rel. State v. BASF

Corp., No. 56863, 2006 WL 308378, at *3 (Miss. Ch. Ct. Jan. 17, 2006). But here, no one – not

the Attorney General and not the Court – is being asked to legislate. The Attorney General

brings this lawsuit within the four corners of long-existing consumer protection legislation – the

Mississippi Consumer Protection Act – a broad, remedial statute, that prohibits companies,

including Credit Acceptance, from engaging in unfair and deceptive trade practices affecting

Mississippi consumers.

        A.       The MCPA Is a Broad, Remedial Statute That Regulates Credit
                 Acceptance’s Conduct in Mississippi

        The MCPA prohibits “unfair or deceptive practices in or affecting commerce.” Miss.

Code Ann. § 75-24-5(1). The MCPA is a remedial statute intended to be liberally interpreted to

carry out its purpose of “protect[ing] the citizens of Mississippi from deceptive and unfair trade

practices.” Miss. Medicaid, 190 So.3d at 841. When construing what constitutes unfair or

deceptive trade practices under the MCPA, the legislature intended for courts to be guided by the

interpretations given by the FTC and federal courts to Section 5(a)(1) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 45. See Miss. Code Ann. § 75-24-3(c); see also

Miss. Medicaid, 190 So.3d at 841. The United States Supreme Court has held that Section 5 of

the FTC Act relating to unfair or deceptive trade practices is both broad in sweep and flexible in

application. FTC v. Sperry & Hutchinson Co., 405 U.S. 233, 240 (1972) (“It is impossible to

frame definitions which embrace all unfair practices. There is no limit to human inventiveness in

this field.”).

        The State has alleged, and will prove, that Credit Acceptance has engaged in deceptive

acts – or acts that have a “capacity or tendency to deceive,” Watson, 241 So.3d at 590 – under

the MCPA by affirmatively misrepresenting and failing to disclose material information in its

                                                 9
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 12 of 29




auto lending practices in Mississippi. See Compl. ¶¶ 82-87. In addition, the State will

demonstrate that Credit Acceptance’s practices are unfair under the MCPA because they meet

each of the required elements – (1) causes or is likely to cause a substantial injury; (2) injury is

not outweighed by any countervailing benefits to consumers or competition that practice

produces; and (3) injury could not have been reasonably avoided, Miss. Medicaid, 190 So.3d at

841 – to prove a practice is unfair and thus unlawful. See Compl. ¶¶ 88-94. None of these

arguments require the Court to legislate; all fall squarely within the four corners of legislation the

Mississippi legislature has already seen fit to enact and which applies to companies that do

business affecting Mississippi consumers – including Credit Acceptance.

       B.      Conduct That Violates Other Laws Can Serve As Guidance of Violations of
               the MCPA, and Credit Acceptance’s Conduct Violates Other Laws

       As noted, the Court in interpreting the MCPA can look to, for guidance, violations of

Section 5 of the FTC Act. Further, in reviewing whether a trade practice is unfair, the Court

“may consider established public policies as evidence to be considered with all other evidence.”

Miss. Medicaid, 190 So.3d at 841. Failure to comply with the standards set forth in the Truth in

Lending Act (“TILA”), 15 U.S.C. §§ 1601, et seq., TILA’s implementing regulation, Regulation

Z, 12 C.F.R. part 1026, and the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq.

(“FDCPA”), have been found to violate Section 5 of the FTC Act. See Seekonk Freezer Meats,

Inc., 82 F.T.C. 1025, at *20 (1973) (failure to comply with TILA/Regulation Z constitutes a

violation of the FTC Act); see also 60 Fed. Reg. 40263-01 (Aug. 8, 1995) (rescinding 16 C.F.R.

pt. 237) (in “proceed[ing] against creditors for violations of § 5 in their debt collection activities,

[the FTC] has used the [Fair Debt Collection Practices Act] as a model for appropriate standards

of conduct”). Likewise, nothing in the MCPA prohibits the Court from looking to violations of

the Mississippi Motor Vehicle Sales Finance Law (“MVSFL”), Miss. Code Ann. §§ 63-19-1 et

                                                  10
      Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 13 of 29




seq., or other state or federal laws as guidance in assessing whether conduct is unfair or

deceptive.

        Credit Acceptance argues that the Complaint does not “allege any conduct that is

inconsistent with [TILA or the MVSFL or other applicable laws] . . . .” Mot. Dismiss at 10.

That is not true: While the Complaint does not allege a cause of action under TILA, the FDCPA,

or the MVSFL, the Complaint alleges significant misconduct by Credit Acceptance, under the

MCPA, that is also inconsistent with these other laws.

        For example, the MVSFL requires that the retail installment contract state the “cash sale

price” of the vehicle, Miss. Code Ann. § 63-19-31(2) – not the “sale price” as Credit Acceptance

argues, Mot. Dismiss at 9. “Cash sale price” is explicitly defined in the statute as:

        [T]he price stated in a retail installment contract for which the seller would have
        sold to the buyer, and the buyer would have bought from the seller, the [vehicle]
        which is the subject matter of the retail installment contract, if such sale had been
        a sale for cash instead of a retail installment transaction.”

Miss. Code Ann. § 63-19-3. The Complaint alleges that Credit Acceptance fails to disclose the

cash sale price of its vehicles; indeed, the State’s complaint alleges that Credit Acceptance fails

to disclose to subprime Mississippi consumers the excessive sale price markups on their cars

(over cash and higher credit quality buyers) and, specifically, fails to disclose to Mississippi

consumers with the poorest credit that they face the steepest relative sale price markups. See

Compl. ¶¶ 54 (defining sale price markup as difference between the sale price paid by a cash or

prime credit buyer (the fair market value) vs. the sale price paid by a subprime buyer), 86(f) and

(g), 92(h)-(j).

        Likewise, many courts have found that the markups on the sale price of vehicles (and

ancillary products) alleged in the Complaint can be a hidden finance charge prohibited under

TILA. See, e.g., Gibson v. Bob Watson Chevrolet-Geo, Inc., 112 F.3d 283, 286-287 (7th Cir.

                                                 11
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 14 of 29




1997) (undisclosed finance charge under TILA can exist when dealers charge markups for

ancillary products that are “systematically higher on sales to credit customers than on sales to

cash customers” (emphasis in original)); Walker v. Wallace Auto Sales, Inc., 155 F.3d 927, 932

(7th Cir. 1998) (higher price of vehicles charged to credit buyer is hidden finance charge under

TILA); Limtiaco v. Auction Cars.com, LLC, No. 2:11-cv-00370-MMD-PAL, 2012 WL 4911726,

at *3 (D. Nev. Oct. 15, 2012) (“A ‘hidden’ finance charge may exist where the price charged is

above true market value.”).3

       The Complaint also alleges that Credit Acceptance adds overpriced, largely valueless

ancillary products in a predatory fashion to offset the cost of lending to subprime consumers.

See Compl. ¶ 40 (Credit Acceptance “creates an opportunity where consumers could be (and

some have complained they are) charged for ancillary products they did not want”) (emphasis

added). Similar theories can be found under TILA. See Berryhill v. Rich Plan of Pensacola, 578

F.2d 1092, 1098 (5th Cir. 1978) (“language of both [TILA and the state law statute at issue] is

broad enough to include a service agreement or membership fee imposed as a condition before

credit is extended.”). Likewise, and again contrary to Credit Acceptance’s baseless arguments,

see Mot. Dismiss at 11 n.6, the Complaint alleges that Credit Acceptance fails to disclose “the




3
  Credit Acceptance incorrectly asserts that Mississippi law conflicts with federal law when it
comes to calculating finance charges. Mot. Dismiss at 10 n.5. Under both Regulation Z and the
MVSFL, charges not charged in a comparable cash transaction are considered a finance charge.
Compare 12 C.F.R. § 1026.4(a) (“The finance charge is the cost of consumer credit as a dollar
amount. It includes any charge payable directly or indirectly by the consumer and imposed
directly or indirectly by the creditor as an incident to or a condition of the extension of credit.
It does not include any charge of a type payable in a comparable cash transaction.”) with Miss.
Code Ann. § 63-19-3(j) (“‘Finance charge’ means the amount agreed upon between the buyer
and the seller, as limited in this chapter, to be added to the aggregate of the cash sale price, the
amount, if any, included for insurance and other benefits and official fees, in determining the
time price”).
                                                 12
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 15 of 29




terms under which consumers will pay the contract” for its ancillary products as required under

state law. See Compl. ¶¶ 52, 86(o); Miss. Code Ann. § 83-65-111(2)(d).

       C.      The MCPA Can Also Require Additional Consumer Protections on Top of
               Other Laws

       State consumer protection laws, like the MCPA, are flexible tools meant to protect

consumers from practices that are impossible to exhaustively catalogue or narrowly define. They

create new protections for consumers and can “mak[e] conduct unlawful which was not unlawful

under the common law or any prior statute.” Commonwealth v. Fremont Inv. & Loan, 897

N.E.2d 548, 556 (Mass. 2008). Specifically, Section 75-24-5(1) broadly covers any “unfair or

deceptive trade practices in or affecting commerce” and applies “without limit[ation]” by the

numerous enumerated prohibited acts in Section 75-24-5(2).

       Credit Acceptance remarkably argues that if TILA or the MVSFL does not explicitly

require a particular disclosure, the failure to disclose cannot violate the MCPA. Mot. Dismiss at

9-12. To the contrary, TILA explicitly recognizes that state law may require additional

disclosures of information in connection with credit transactions so long as those requirements

are not inconsistent with TILA. See 15 U.S.C. § 1610 (“Except as provided in subsection (e) of

this part, parts B and C of this subchapter do not annul, alter, or affect the laws of any State

relating to the disclosure of information in connection with credit transactions, except to the

extent those laws are inconsistent with the provisions of this subchapter and then only to the

extent of the inconsistency”).

       Likewise, nothing in the MVSFL insulates lenders from conduct that falls outside the

scope of the statute. In addition, Credit Acceptance’s argument about the so-called “safe-harbor”

provision in the MVSFL is not only wrong but absurd. Mot. Dismiss at 12 (arguing Credit

Acceptance cannot be liable under Mississippi law, including the MCPA, if it acts in compliance

                                                 13
       Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 16 of 29




with controlling rules and regulations of a federal agency, such as Regulation Z). Section 63-19-

57 means that a licensee cannot be liable under the MVSFL, see Miss. Code Ann. § 63-19-55(1)

(exempting from criminal sanctions licensees that are exempt from liability under Section 63-19-

57), not any law that might otherwise apply to the licensee, such as the MCPA. In any event,

Credit Acceptance does not act in compliance with TILA/Regulation Z. See supra at Section

I.B.

        Credit Acceptance’s cases, see Mot. Dismiss at 11-12, are inapposite. In Byrd v. Paw

Paw’s Camper City, Inc., 967 So.2d 1251, 1252 (Miss. Ct. App. 2007), an RV buyer alleged that

the dealer violated the MCPA because the RV was neither “new” nor of the “standard”

represented. There, the Court found that the parts used to repair the RV were “new” and that the

RV “met all applicable standards.” Id. at 1253-1254. In Rawls v. Friedman’s Inc., No. Civ.A.

4:02CV510LN, 2003 WL 21728838, at *3 (S.D. Miss. June 27, 2003), the Court found there was

“no reasonable possibility of recovery” on a multitude of claims, including breach of fiduciary

duty and the MCPA. The Court held that the information was either (1) disclosed or (2) was not

required to be disclosed because there was no evidence of a fiduciary relationship, without tying

the latter to the MCPA claim. Id. at *2-3. In Davis v. General Motors Acceptance Corp., 406 F.

Supp. 2d 698, 700 (N.D. Miss. 2005), there was no MCPA claim, and the court held that the

plaintiff had not established a duty to disclose certain itemized information related to the finance

charge when the law explicitly did not require the finance charge to be itemized.

        In any event, the Mississippi Supreme Court has explained that a duty to disclose stems

from tort law regarding fraud, Holman v. Howard Wilson Chrysler Jeep, Inc., 972 So.2d 564,

568 (Miss. 2008) (“duty to disclose is based upon a theory of fraud”), and that the MCPA does

not impose a fraud standard, see Watson, 241 So.3d. at 589 (“[F]raud is not required to establish



                                                 14
           Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 17 of 29




      a violation of the Mississippi Consumer Protection Act.”). Affirmative misrepresentations as

      well as omissions can violate the MCPA so long as they have “the capacity or tendency to

      deceive,” Id. at 590; there is no “duty to disclose” requirement.4

             As noted, there is no request that the Court legislate here but rather apply the four corners

      of the law – the MCPA – to Credit Acceptance’s unfair and deceptive conduct. See Mot.

      Dismiss 11, 12 (citing Anderson v. General Motors Acceptance Corp., 476 F. Supp. 2d 624

      (N.D. Miss. 2007) and Archer v. Nissan Motor Acceptance Corp., 633 F. Supp. 2d 269 (S.D.

      Miss. 2007)).

II.          THE COMPLAINT ALLEGES A VIABLE CLAIM AGAINST CREDIT
             ACCEPTANCE

             A.       The MCPA Applies to Lending and Debt Collection

             Credit Acceptance argues that lending is not covered under the MCPA because it is not a

      good or service. Mot. Dismiss at 13-15. Credit Acceptance’s argument again requires it to

      misstate the law and mislead the Court. First, nothing in the MCPA limits Attorney General

      actions to goods and services (unlike a private party action which is limited to goods and

      services, see Miss. Code Ann. § 75-24-15). The Attorney General alone can enforce Section 75-

      24-5(1), see Miss. Code Ann. §§ 75-24-5(1) and 75-24-9, which applies to trade practices “in or

      affecting” commerce. Subprime auto lending is clearly “in or affecting” “commerce.” “Trade”

      and “commerce” are defined as “the advertising, offering for sale, or distribution of any services

      and any property tangible or intangible, real, personal or mixed, and any other article,

      commodity, or thing of value wherever situated . . . .” Miss. Code Ann. § 75-24-3 (emphasis


      4
        Even if the MCPA required a fraud-standard duty to disclose, Credit Acceptance here, holding
      itself out as changing lives and creating opportunities to improve credit, certainly had a duty to
      tell consumers that their data shows the contrary, and that their loans are excessive and
      unaffordable, as the Complaint alleges.
                                                       15
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 18 of 29




added, which was omitted by Credit Acceptance). Lending is thus covered by the plain language

of the MCPA.

       Also, Section 5 of the FTC Act has been interpreted to apply to lending. See, e.g., Am.

Fin. Servs. Ass’n. v. F.T.C., 767 F.2d 957, 991 (D.C. Cir. 1985) (FTC within its authority to

promulgate rules related to creditor practices or remedies, including both the “extension of

credit” and “debt collection”); Prepared Statement of the Federal Trade Commission Before the

Subcommittee on Interstate Commerce, Trade, and Tourism Committee on Commerce, Science

and Transportation, 2007 FTC LEXIS 108, *29-30 (Sep. 12, 2007) (explaining that the FTC has

brought, for example, twenty-one actions against companies and principals in the mortgage

lending industry, focusing in particular on the subprime market). Further, several courts have

found lending to be covered by consumer protection statutes that apply broadly to “trade or

commerce” like the MCPA.5

       Many courts have also found, contrary to Credit Acceptance’s contention, that lending

does constitute a “good” or “service.”6 Credit Acceptance’s reliance on Humphrey v. Citibank



5
  See, e.g., McTeer v. Provident Life & Accident Ins., 712 F. Supp. 512, 514-15 (D.S.C. 1989)
(loans are in “trade or commerce” under South Carolina consumer protection statute where
“trade or commerce” is defined like the MCPA); In re Milton., No. 04-13231, 2005 WL
6508305, at *5 (Bankr. E.D. Pa. July 26, 2005) (business of mortgage lenders and brokers are “a
trade or commerce” within Pennsylvania consumer protection statute with the same definition as
the MCPA); In re Kittrell, 115 B.R. 873, 877 (Bankr. M.D.N.C. 1990) (“Unquestionably,
transactions between the debtor, as borrower, and [credit union], as lender, constitute acts or
practices ‘in or affecting commerce.’”); Hawaii Cmty. Fed. Credit Union v. Keka, 11 P.3d 1, 15
(Haw. 2000) (“a loan extended by a financial institution is activity involving ‘conduct of any
trade and commerce’”); Baird v. Norwest Bank, 843 P.2d 327, 334 (Mont. 1992) (Court held that
“the Unfair Trade Practices and Consumer Protection Act applies to consumer loans by banks in
the lending and collecting of such loans”).
6
  See, e.g., Villegas v. Transamerica Fin. Servs., Inc., 708 P.2d 781, 783 (Ariz. Ct. App. 1985)
(“While a loan is ordinarily not thought of as a sale, in fact it is the sale of the present use of
money on a promise to repay in the future. In form it is no different than the sale of an object,
such as a television set, on a future promise to repay.”); In re Wiggins, 273 B.R. 839, 855
                                                 16
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 19 of 29




NA, No. 2:12CV148M-V, 2013 WL 5407195 (N.D. Miss. Sept. 25, 2013), is misplaced. Mot.

Dismis at 14. In that case, the federal Court merely held that the plaintiff “ma[de] no allegation”

that a mortgage loan can constitute a “good” or “service” for purposes of Section 74-24-5(1) of

the MCPA.7

       The Texas case cited by Credit Acceptance, Campbell v. DLJ Mortgage Capital, Inc.,

628 F. App’x 232 (5th Cir. 2015) (cited at Mot. Dismiss at 14 ) does not support Credit

Acceptance’s argument that the loans at issue here are not covered. In Campbell, the Court held

that while the Texas consumer protection statute does not cover “a pure loan transaction,” such

as a modification or refinancing, it does apply to loans “sought for the acquisition of a good or

service.” Id. at 237. The Texas Supreme Court, in a case not cited by Credit Acceptance, ruled

that a credit extension in conjunction with the purchase of a vehicle is covered because the



(Bankr. D. Idaho 2001) (exchange of structured settlement annuity for cash is covered; “goods”
include intangible property); In re Smith, 866 F.2d 576, 582 (3rd Cir. 1989) (“the business of
mortgage lenders is the sale of a service within the scope of the UDAP”); McTeer, 712 F. Supp.
at 515 (South Carolina consumer protection statute covers a mortgage loan since there is a sale of
the present use of money for a promise to repay in the future); Lemelledo v. Beneficial Mgmt.
Corp., 696 A.2d 546, 551 (N.J. 1997) (loans meet the definition of “merchandise” which
includes “anything offered, directly or indirectly to the public for sale”); Garland v. Mobil Oil
Corp., 340 F. Supp. 1095, 1099 (N.D. Ill. 1972) (“Only an artificially narrow construction would
hold that the statute applies broadly to practices utilized to effect a sale, but cannot reach the
practices utilized in its financing.”).
7
  Credit Acceptance relies on Mississippi cases finding that insurance policies are not “goods” or
“services” or “merchandise” subject to the MCPA. See Mot. Dismiss at 14. Section 75-24-5(2)
explicitly contemplates that insurance policies are covered by the MCPA. Miss. Code Ann.
§ 75-24-5(2)(m). Credit Acceptance’s reliance on a 2000 attorney general opinion related to
contracts between chicken processing companies and their growers is also off-base. Mot.
Dismiss at 14, n.9. The then-attorney general did not “recognize[] the ‘goods and services’
limitation on his authority to enforce the MCPA” but rather concluded that the MCPA is
“generally” for the protection of consumers and does not regulate the relationship between
businesses. Op. Att’y Gen. 2000-0194, 2000 WL 638798, at *1 (Apr. 4, 2000). Nonetheless,
such advisory opinions are not binding on courts. Godbold v. Water Valley, 962 So.2d 133, 135
(Miss. Ct. App. 2007).


                                                17
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 20 of 29




transaction involves the purchase of a good (the car). Knight v. Int’l Harvester Credit Corp., 627

S.W.2d 382, 388-389 (Tex. 1982).

       Credit Acceptance also incorrectly asserts that debt collection is not covered under the

MCPA. Mot. Dismiss at 13-15. The FTC Act, to which the MCPA looks for guidance, has long

been applied to misrepresentations in debt collection, including by creditors. See, e.g., Jeter v.

Credit Bureau, Inc., 760 F.2d 1168, 1173 (11th Cir. 1985) (“Unfair and deceptive debt practices

have been the frequent subject of FTC enforcement action.”); Trans World Accounts, Inc. v.

FTC, 594 F.2d 212, 214 (9th Cir. 1979) (“The deceptive acts or practices forbidden by the Act

include those used in the collection of debts.”). Further, contrary to Credit Acceptance’s

argument that it is not subject to the FDCPA because it is a “first-party creditor,” Mot. Dismiss

at 12 n.7, the FTC has said that the FDCPA provides guidance on what types of debt collection

practices are prohibited against first-party creditors under the FTC Act. See 60 Fed. Reg. 40263-

01 (rescinding 16 C.F.R. pt. 237) (in “proceed[ing] against creditors for violations of § 5 in their

debt collection activities, [the FTC] has used the FDCPA as a model for appropriate standards of

conduct”). Courts in other jurisdictions have likewise found that debt collection constitutes

“trade or commerce.”8



8
  See In re W. Acceptance Corp., Inc., 788 P.2d 214, 216 (Idaho 1990) (collection of debts
arising out of the sale of goods or services, including debt collection by third parties, fell within
definition of “trade” and “commerce,” when those terms were defined to mean “the advertising,
offering for sale, sale, or distribution of any goods or services, directly or indirectly affecting
people of this state.”); People ex rel. Daley v. Datacom Sys. Corp., 585 N.E.2d 51, 64 (Ill. 1991)
(third party debt collection services to collect fines arising from the violation of parking
ordinances constitute trade or commerce covered by state consumer protection statute that relates
to “trade” and “commerce” defined as “the advertising, offering for sale, sale, or distribution of
any services . . . . and shall include any trade or commerce directly or indirectly affecting the
people of this State.”); Schauer v. General Motors Acceptance Corp., 819 So.2d 809, 812 (Fla.
Dist. Ct. App. 2002) (harassing debt collection efforts “fell within the [state consumer
protection] statute’s broad definition of ‘trade or commerce’”); In re Smith, 866 F.2d at 581 (A
different approach “would insulate all kinds of practices from the [state consumer protection
                                                 18
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 21 of 29




       Courts have similarly determined that state consumer protection statutes analogous to the

MCPA apply to repossessions.9

       B.      Credit Acceptance Itself Engaged in Misconduct

       Credit Acceptance seeks to shift blame for its unlawful conduct to Mississippi dealers.

Mot. Dismiss at 16-18. But the Complaint alleges that Credit Acceptance engaged in unfair and

deceptive conduct at every step: Credit Acceptance advertises to subprime consumers in

Mississippi “We change lives!” by offering consumers opportunities to improve their credit, but

keeps data on Mississippi consumers to show that they will do worse, not better, by doing

business with Credit Acceptance. See Compl. ¶ 16. Credit Acceptance created and patented a

system that establishes the entire way in which loans with Credit Acceptance are done and is

used to steer Mississippi subprime consumers to the most profitable – not affordable – loans.

See Compl. ¶¶ 21-24. Credit Acceptance’s model requires dealers to sell overpriced, low quality

cars with expensive, largely valueless ancillary products to offset the risk in lending to subprime

consumers. See Compl. ¶¶ 25-52.

       On top of grossly overpriced cars and ancillary products, Credit Acceptance charges

extremely high interest rates. See Compl. ¶¶ 53-56. Due to the hidden finance charges in

inflated sale prices and overpriced add-ons, Credit Acceptance thus charges Mississippi



statute], such as debt collection, which occur after entering an agreement and which were not a
basis for the original agreement”); State ex. rel. Miller v. Cutty’s Des Moines Camping Club,
Inc., 694 N.W.2d 518, 525-56 (Iowa 2005) (consumer protection act covered creditor’s dues
collection efforts; “nothing in the Act places a bright-line temporal limit upon the Act’s
purview”).
9
  See, e.g., Jones v. Petty, 577 So.2d 821, 823-824 (La. Ct. App. 1991) (applied the Unfair Trade
Practices and Consumer Protection Law to wrongful repossessions); Holley v. Gurnee
Volkswagen & Oldsmobile, Inc., No. 00 C 5316, 2001 WL 243191, at *2 (N.D. Ill. Jan. 4, 2001)
(repossession constitutes “trade or commerce directly or indirectly affecting the people of [the
State of Illinois]”).
                                                19
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 22 of 29




subprime consumers much more than the stated interest rate to finance their cars – sometimes

greatly exceeding the maximum finance charge under Mississippi law. Id.

       When consumers do default, as expected, Credit Acceptance engages in aggressive and

harassing collection, repossession, and litigation practices to pursue every last penny to

maximize profits, pushing consumers further into financial crisis. See Compl. ¶¶ 57-79.

       In short, rather than the passive indirect lender that merely “accepts assignment of

Contracts after they are entered into by Dealers and consumers,” as Credit Acceptance would

have this Court think it is, see Mot. Dismiss at 16 (emphasis in original), the Complaint alleges

in detail how Credit Acceptance creates, directs, and controls every step of the lending,

collections, and repossession process. Notably, the Retail Installment Contract attached to Credit

Acceptance’s Motion to Dismiss is created, copyrighted, and mandated by Credit Acceptance.

See Mot. Dismiss Ex. 1, ECF 10-1 (footer states “Mississippi Credit Acceptance Corporation ©

2012-2017 Credit Acceptance Corporation. All Rights Reserved.”) Moreover, even if, as a

technical matter, Credit Acceptance is an “indirect” lender, despite its involvement and control at

every stage of the process, the MCPA extends to unfair and deceptive conduct that “directly or

indirectly” affects Mississippi consumers. Miss. Code Ann. § 75-24-3(b) (defining “trade or

commerce”).

       C.      Credit Acceptance Only Takes Issue With Three of the Multitude of
               Deceptive Practices Alleged and Is Wrong

       The State alleges that Credit Acceptance engaged in several deceptive trade practices,

including, but not limited to, the practices identified at Compl. ¶ 86(a)-(s) and which are

described in additional detail in the factual allegations, see Compl. ¶¶ 16-79. Credit Acceptance

takes issue with three of the alleged practices, and none of its complaints have merit.




                                                 20
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 23 of 29




       First, Credit Acceptance claims its slogan “We change lives!” is “unquantifiable and

unverifiable” and therefore “non-actionable puffery.” Mot. Dismiss at 21 (citing Pizza Hut, Inc.

v. Papa John’s Int’l, Inc., 227 F.3d 489, 496-499 (5th Cir. 2000)). In Pizza Hut, the Court said

“puffery” is “an exaggerated, blustering, and boasting statement upon which no reasonable buyer

would be justified in relying.” Id. at 497. Puffing is a defense and the burden of proof is on

Credit Acceptance to provide that the statement has no “capacity or tendency to deceive.”

Watson, 241 So.3d at 590. As in the Pizza Hut case, where a trial was held, development of a

factual record may be necessary before a court can determine whether a statement is puffing.

Here, Credit Acceptance cannot meet its burden of proving puffery. The Complaint alleges that

Credit Acceptance misrepresented that it changes consumers’ lives “when, in fact, many

Mississippi consumers’ lives are negatively impacted as a result of their CAC loans.” Compl.

¶ 86(a). And, as the Complaint alleges, the number of consumers whose lives are changed for

the worse is both quantifiable and verifiable and was turned over to the Attorney General in its

investigation and used to support the alleged misrepresentation:

       CAC represents that it “change[s] lives” by offering consumers opportunities to
       improve their credit, but the data CAC keeps on Mississippi consumers – which
       CAC claims is proprietary and trade secret – shows that [data redacted], Mississippi
       consumers will do worse – not better – by doing business with CAC. For
       Mississippi loans originated between 2012 and 2015, CAC has a repossession rate
       of [data redacted] of its loans are either delinquent or in default. Rather than
       granting opportunities, CAC is actually just a lender of last resort that takes
       advantage of subprime consumers’ desperate need for cars.

Compl. ¶ 16.

       Credit Acceptance’s second complaint is also meritless. Credit Acceptance asserts: “The

Complaint also alleges that Credit Acceptance misrepresents itself to be a ‘traditional lender’

through statements that accurately describe the indirect lending process: ‘the dealer will work

with you to understand the type of vehicle you want, as well as work with your budget, to

                                                21
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 24 of 29




structure a contract that meets your needs,’ and the consumer ‘select[s] a vehicle that works for

[the consumers’] needs and budget.’” Mot. Dismiss at 21. The italicized statements are

statements made by Credit Acceptance to consumers on Credit Acceptance’s website; the

statements are deceptive because they do not accurately describe Credit Acceptance’s process:

The Complaint alleges that, unbeknownst to consumers, Credit Acceptance’s model steers

consumers into low quality cars with high sale price markups (as distinguished from “traditional”

car purchases “where the consumer first selects a car and then discusses financing options for

that specific car”). Compl. ¶¶ 23-24 (“CAC’s system is designed to direct customers only to

those vehicles and financing packages that work for the dealerships and thus CAC”—not

consumers).

       Third, Credit Acceptance’s statements regarding repossessions are deceptive. The full

text quoted by Credit Acceptance first states “If You default, We may take (repossess) the

Vehicle from you.” Mot. Dismiss at 21. The next sentence reads: “To repossess the Vehicle,

We can enter Your property, or the property where the Vehicle is stored, so long as it is done

peacefully and the law allows it.” Id. The first sentence explains that in the event of default,

Credit Acceptance can repossess the car. The next sentence then explains that “to” do so, Credit

Acceptance can enter the consumer’s property or place where the car is stored – not any location

where the car happens to be at any moment, “leaving consumers stranded,” including in one case

at “a dialysis center where [the consumer] was receiving treatment,” and, in another at “her place

of employment.” Compl. ¶ 72.




                                                 22
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 25 of 29




       D.      Credit Acceptance Prevented Informed Consumer Choices By
               Misrepresentations, Failures to Disclose, Concealment, and Predatory
               Practices

       Credit Acceptance wrongly asserts that its loans to subprime Mississippi consumers are

the product of freely informed consumer choices. Mot. Dismiss at 18-20. The “unfairness”

prohibition seeks to correct conduct “that unreasonably creates or takes advantage of an obstacle

to the free exercise of consumer decision making.’” Am. Fin., 767 F.2d at 976. If the Court

were to, as Credit Acceptance suggests, leave the subprime auto finance market to regulate itself,

that would essentially “write[] the unfairness element out of [Section 5 of the FTC Act],” and, as

a result, out of the MCPA. United Cos. Lending Corp. v. Sargeant, 20 F. Supp. 2d 192, 203

(D. Mass. 1998).

       Credit Acceptance’s claim that borrowers could have reasonably avoided the harm of

taking on unaffordable loans is not true. Mot. Dismiss at 18-20. Credit Acceptance engaged in

misrepresentations, failures to disclose, and concealment, see Compl. ¶ 92 (a) - (x), all of which

obviously means that the subprime consumers’ choices were not “informed.” The Complaint

also alleges significant predatory lending conduct by Credit Acceptance. Credit Acceptance

proudly markets itself as a lender of last resort that will “approve every customer.” See Compl.

¶¶ 1, 16-20. It targets vulnerable subprime consumers, who are in desperate need of a car and

have little or no financing options. Id. Among other predatory practices, Credit Acceptance

significantly inflates sale prices while also charging extremely high interest rates on loans to

subprime borrowers, steers consumers with the poorest credit to the cheapest, worst cars with the

highest relative markups, makes and underwrites loans that Credit Acceptance knows subprime

consumers cannot afford, and makes loans regardless of the consumers’ ability to repay based on




                                                 23
             Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 26 of 29




       its ability to repossess the collateral and its ability to profit from high sale prices and high

       interest rates despite default. See Compl. ¶ 92 (f), (h), (l), (n), (o).

               Many courts have held that these types of predatory lending practices are unfair under

       state consumer protection statutes.10

III.           THE INJUNCTION SOUGHT IS AUTHORIZED AND NOT A
               “PREREQUISITE” TO CIVIL PENALTIES UNDER THE MCPA

               Again seriously mischaracterizing the Complaint, Credit Acceptance argues that the State

       is seeking a “vague,” “obey the law” injunction. Mot. Dismiss at 22-24. The Complaint alleges

       twenty-five pages of detailed factual allegations, followed by two counts setting forth Credit

       Acceptance’s deceptive and unfair acts under Section 75-24-5 of the MCPA, also in explicit



       10
         See Frappier v. Countrywide Home Loans, Inc., 645 F.3d 51, 56 (1st Cir. 2011) (making loan
       lender knows cannot be paid back may be an unfair or deceptive act or practice under state
       consumer protection statute); Solomon v. Falcone, 791 F. Supp. 2d 184, 190–191 (D.D.C. 2011)
       (denying motion to dismiss where plaintiff claimed loan made without regard to her ability to
       pay based on her actual income was unconscionable); Haymer v. Countrywide Bank, FSB, No.
       10 C 5910, 2011 WL 2790172, at *4 (N.D. Ill. July 15, 2011) (denying motion to dismiss claim
       that lender and broker violated UDAP statute by giving consumer unaffordable mortgage loan –
       “[C]oncealing from a borrower the fact that she cannot afford repayments can constitute
       information upon which it can be expected that she would rely on in deciding to apply for a
       loan.”); Gilroy v. Kasper, No. 07-cv-300-JL, 2008 WL 591049, at *4 (D.N.H. Mar. 3, 2008)
       (denying motion to dismiss where lender violated prohibition against unfair and deceptive
       practices by, inter alia, making mortgage loan while knowing consumer could not repay it).

               The Office of the Comptroller of the Currency (OCC) has also issued guidance and
       regulations against these types of predatory lending practices in the mortgage industry, including
       making loans “based on the foreclosure value of the collateral, rather than on a determination
       that the borrower has the capacity to make the scheduled payments under the terms of the loan,”
       OCC Advisory Letter, Guidelines for National Banks to Guard Against Predatory and Abusive
       Lending Practices, AL 2003-2, at 1 (Feb. 21, 2003); see also 12 C.F.R. §§ 7.4008(b), 34.3(b).
       See also Office of the Comptroller of the Currency, Comptroller’s Handbook - Installment
       Lending at 11 and 108 (Feb. 2016), available at
       https://www.occ.treas.gov/publications/publications-by-type/comptrollers-handbook/installment-
       lending/pub-ch-installment-lending.pdf (“underwriting criteria should always focus on an
       income stream rather than collateral liquidation for repayment.”; “an assessment of the
       customer’s financial capacity should be part of the underwriting process for all retail credit.”).


                                                          24
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 27 of 29




detail, including 19 and 24 subparts, respectively. See Compl. ¶¶ 86(a)-(s), 92(a)-(x). The

Complaint then seeks to enjoin Credit Acceptance from engaging in lending and collection

practices that violate the MCPA, including “the unfair and deceptive trade practices recited

herein.” Compl. ¶ 96 (emphasis added). Section 75-24-9 plainly authorizes the Attorney

General to seek this relief: “Whenever the Attorney General has reason to believe that any

person is using, has used, or is about to use any method, act or practice prohibited by Section

75-24-5 . . . he may bring an action . . . to restrain by temporary or permanent injunction the use

of such method, act or practice.”

       Further, Credit Acceptance is wrong that civil penalties and fees11 under Section

75-24-19 are “contingent on the Attorney General prevailing under Section 75-24-19.” Mot.

Dismiss at 24. Section 75-24-19 allows recovery of civil penalties and fees and costs “in any

action brought under Section 75-24-9 [for an injunction]” – not any action in which an injunction

is ultimately awarded. Miss. Code Ann. § 75-24-19 (emphasis added). Indeed, the Mississippi

Supreme Court in Watson denied an injunction but nevertheless affirmed an award of millions of

dollars in civil penalties under the MCPA. See Watson, 241 So.3d at 581.

                                         CONCLUSION

       For the foregoing reasons, Credit Acceptance’s Motion to Dismiss should be denied.

                                                ///




11
  The State does not seek restitution as Credit Acceptance argues. See Compl. Section VI
Request for Relief.
                                                 25
    Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 28 of 29




Dated: August 16, 2019
                                  Respectfully submitted,


                                  PLAINTIFF, STATE OF MISSISSIPPI ex rel.
                                  JIM HOOD, ATTORNEY GENERAL OF THE
                                  STATE OF MISSISSIPPI

                            By:   /s/ Mimi Liu
                                  Mimi Liu (admitted pro hac vice)

                                  Jacqueline H. Ray MSB#100169)
                                  Mary Jo Woods (MSB#10468)
                                  Donald L. Kilgore (MSB#3758)
                                  Special Assistant Attorneys General
                                  Office of the Mississippi Attorney General
                                  Post Office Box 220
                                  Jackson, Mississippi 39205
                                  Telephone: 601.359.3680
                                  Facsimile: 601.359.2003
                                  Email: jacra@ago.state.ms.us,
                                         mwood@ago.state.ms.us
                                         dkilg@ago.state.ms.us

                            OF COUNSEL:

                                  Mimi Liu (admitted pro hac vice)
                                  Elizabeth Paige Boggs (admitted pro hac vice)
                                  MOTLEY RICE LLC
                                  401 9th Street NW, Suite 1001
                                  Washington, D.C. 20004
                                  Telephone: (202) 386-9625
                                  Facsimile: (202) 386-9622
                                  Email: mliu@motleyrice.com
                                         pboggs@motleyrice.com

                                  Blake A. Tyler (MSB#101786)
                                  Jason M. Kirschberg (MSB#104860)
                                  GADOW TYLER PLLC
                                  511 East Pearl Street
                                  Jackson, Mississippi 39201
                                  Telephone: (601) 355-0654
                                  Facsimile: (601) 510-9667
                                  Email: blake@gadowtyler.com
                                         jason@gadowtyler.com


                                    26
     Case 3:19-cv-00353-HTW-LGI Document 21 Filed 08/16/19 Page 29 of 29




                                CERTIFICATE OF SERVICE

      I hereby certify that on August 16, 2019, I electronically filed the Plaintiff State of

Mississippi’s Memorandum of Law in Opposition to Credit Acceptance Corporation’s Motion to

Dismiss using the ECF.

Dated: August 16, 2019

                                             /s/ Mimi Liu
                                             Mimi Liu (admitted pro hac vice)
